                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


BEVERLY PATTERSON                                                                     PLAINTIFF

v.                                                         CIVIL ACTION NO. 4:18-CV-81-RP

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT
 

                                      FINAL JUDGMENT

       Plaintiff Beverly Patterson filed suit under 42 U.S.C. § 405(g) for judicial review of an

unfavorable decision of the Commissioner of the Social Security Administration regarding an

application for disability insurance benefits and supplemental security income. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provision

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit. Docket 8.

The Court, having reviewed the record, the administrative transcript, the briefs of the parties, and

the applicable law and having heard oral argument, finds as follows:

       For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument during a hearing held in this matter today, the Court finds there is no reversible

error, and the Commissioner’s decision is supported by substantial evidence in the record.

Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED, this the 7th day of December, 2018.

                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE 

 

 

 

 
